Order entered March 5, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01118-CR

                                  JEROME JORDAN, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F16-75605-J

                                           ORDER
       Before the Court is court reporter Kimberly Xavier’s request for an extension of time to

file the reporter’s record. We GRANT the request and ORDER the reporter’s record filed

within FIFTEEN DAYS of the date of this order.             Ms. Xavier is cautioned that further

extensions will be disfavored.


                                                     /s/    BILL PEDERSEN, III
                                                            JUSTICE